
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 1214
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 5, 2011
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To repeal mandatory funding for
		  school-based health center construction.
	
	
		1.Repealing mandatory funding
			 for school-based health center construction
			(a)In
			 generalSubsection (a) of
			 section 4101 of the Patient Protection and Affordable Care Act (42 U.S.C. 280h–4)
			 is repealed.
			(b)Rescission of
			 unobligated fundsOf the
			 funds made available by section 4101(a) of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 280h–4(a)), the
			 unobligated balance is rescinded.
			
	
		
			Passed the House of
			 Representatives May 4, 2011.
			Karen L. Haas,
			Clerk
		
	
